Appeal from a judgment of the County Court of Schoharie County (Bartlett, III, J.), rendered June 24, 2009, which resentenced defendant following his conviction of the crime of manslaughter in the second degree.
Defendant was convicted after a jury trial of the crime of murder in the second degree and was sentenced to 25 years to life in prison. On appeal, this Court reduced the conviction to manslaughter in the second degree and remitted the matter to County Court for resentencing (see People v George, 43 AD3d 560 [2007], affd 11 NY3d 848 [2008]). County Court, in turn, resentenced defendant as a predicate felon to P/z to 15 years in prison, to run consecutively to the sentences imposed in connection with unrelated crimes. Defendant appeals.
Defendant contends that the term of imprisonment imposed by County Court upon resentencing is harsh and excessive. *1328Based upon our review of the record, we disagree. Defendant has a lengthy criminal record characterized by many violent crimes. The circumstances of his manslaughter conviction demonstrate defendant’s conscious disregard for human life, lack of remorse and failure to take responsibility for his actions. In view of this, we do not find any abuse of discretion or extraordinary circumstances warranting a reduction of the sentence in the interest of justice (see People v Brunson, 68 AD3d 1551, 1557 [2009], lv denied 15 NY3d 748 [2010]; People v Brooks, 32 AD3d 616, 617 [2006], lv denied 8 NY3d 844 [2007]).
Peters, J.P., Rose, Malone Jr., Stein and Garry, JJ, concur. Ordered that the judgment is affirmed.